Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on October 16, 2018. 

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated 
by Li (U.S. Publication No. 2015/0054387; hereinafter “Li”).
Regarding claim 1, Li discloses an ultrasound transducer (Figs. 3/6) in which a plurality of pMUT cells (Figs. 6, 600) are arranged (Figs. 3/6), wherein the plurality of pMUT cells (Figs. 3/6, 600) have one of a plurality of resonance frequencies ([0054]), and each of the plurality of pMUT cells (Figs. 3/6, 600) includes a piezoelectric film (Figs. 3/6, 315/325; ([0054]) that is polarized (Figs. 3/6; [0042]; [0054]) in a first direction (Figs. 3/6, between/across electrodes in one direction) that is a thickness direction (Figs. 3/6) or a second direction (Figs. 3/6, between/across electrodes in the other direction) that is opposite (Figs. 3/6) to the first direction (Figs. 3/6, between/across electrodes in one direction).  
Regarding claim 2, Li discloses the ultrasound transducer (Figs. 3/6) according to claim 1, wherein the plurality of pMUT cells (Figs. 3/6, 600) have two types ([0054]) of resonance frequencies ([0054]) that are different ([0054]) from each other ([0054]), and the plurality of pMUT cells (Figs. 3/6, 600) having the two types ([0054]) of resonance frequencies ([0054]) have the piezoelectric films (Figs. 3/6, 315/325; ([0054]) in polarization directions (Figs. 3/6) different (Figs. 3/6; [0042]; [0054]) from each other (Figs. 3/6).  
Regarding claim 3, Li discloses the ultrasound transducer (Figs. 3/6) according to claim 1, further comprising: a polarizer (Figs. 3/6, device applying voltage biasing; [0042]; [0054]) configured to switch (Figs. 3/6; 315/325; ([0054]) of each of the plurality of pMUT cells (Figs. 3/6, 600) to the first direction (Figs. 3/6, between/across electrodes in one direction) or the second direction (Figs. 3/6, between/across electrodes in the other direction); and a controller (Figs. 3/6, device controlling voltage biasing; [0041]-[0042]; [0054]) configured to control (Figs. 3/6, device controlling voltage biasing; [0041]-[0042]; [0054]) the polarizer (Figs. 3/6, device applying voltage biasing; [0042]; [0054]) to switch (Figs. 3/6; [0042]; [0054]) a polarization direction (Figs. 3/6; [0042]; [0054]) of the piezoelectric film (Figs. 3/6, 315/325; ([0054]) to the first direction (Figs. 3/6, between/across electrodes in one direction) or the second direction (Figs. 3/6, between/across electrodes in the other direction).  
Regarding claim 4, Li discloses the ultrasound transducer (Figs. 3/6) according to claim 3, wherein the controller (Figs. 3/6, device controlling voltage biasing; [0041]-[0042]; [0054]) controls (Figs. 3/6, device controlling voltage biasing; [0041]-[0042]; [0054]) configured the polarizer (Figs. 3/6, device applying voltage biasing; [0042]; [0054]) so that two adjacent ones (Figs. 3/6) of the pMUT cells (Figs. 3/6, 600) are polarized (Figs. 3/6) in directions different (Figs. 3/6) from each other (Figs. 3/6).  
Regarding claim 5, Li discloses the ultrasound transducer (Figs. 3/6) according to claim 3, wherein the controller (Figs. 3/6, device controlling voltage biasing; [0041]-[0042]; [0054]) controls (Figs. 3/6, device controlling voltage biasing; [0041]-[0042]; [0054]) the polarizer (Figs. 3/6, device applying voltage biasing; [0042]; [0054]) so as to switch (Figs. 3/6; [0042]; [0054]) a piezoelectric direction (Figs. 3/6; [0042]; [0054]) of the pMUT cell (Figs. 3/6, 600) based on a target part (Figs. 3/6; [0042]; [0054]) to be imaged ([0057]) by using the ultrasound transducer (Figs. 3/6).  
Regarding claim 6, Li discloses the ultrasound transducer (Figs. 3/6) according to claim 3, wherein the controller (Figs. 3/6, 150) controls (Figs. 3/6) the polarizer (Figs. 3/6, device applying voltage biasing; [0042]; [0054]) so as to switch (Figs. 3/6; [0042]; [0054]) a piezoelectric direction (Figs. 3/6; [0042]; [0054]) of the pMUT cell (Figs. 3/6, 600) between at a time of transmitting ([0057]) and at a time of receiving ([0057]) an ultrasound wave ([0057]) using the ultrasound transducer (Figs. 3/6).  
Regarding claim 7, Li discloses an ultrasound diagnostic apparatus ([0057]) comprising the ultrasound transducer (Figs. 3/6) according to claim 1.

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 


/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837